               Case 1:21-cr-00235-RJL Document 14 Filed 09/22/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA      :                         CRIMINAL NO.: 21-CR-235 (RJL)
                              :
          v.                  :
                              :
RICHARD FRANKLIN BARNARD and, :
JEFFREY SHANE WITCHER         :
                              :
               Defendant.     :
                              :

     UNOPPOSED GOVERNMENT=S MOTION TO DOCKET STATUS HEARING

          The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this unopposed motion to docket a plea hearing in

the above captioned case. In support of its motion, the United States relies on the following points

and authorities and any other such points and authorities as may be raised at any hearing on this

matter.

          1)      The above captioned matter was heard by U.S. Magistrate Judge G. Michael Harvey

on April 19, 2021, wherein the Court arraigned both defendants on the indictment and set pretrial

conditions of release. At this hearing Defendant Barnard did not have local counsel. As a result,

an ascertainment of counsel hearing was set for May 4, 2021.

          2)      On May 4, 2021 Defendant Barnard appeared before Magistrate Judge Robin

Meriweather. At this hearing Federal Public Defender (Western District of Texas) Jesus Salinas

was appointed by the Court to represent Mr. Barnard. At this hearing, Judge Meriweather directed

the parties to notify the assigned District Court Judge’s chambers of the parties’ request to set a

status hearing before the presiding judge.

          3)      On May 6, 2021 the parties filed a joint motion requesting the Court docket a status

hearing in this case. Since that motion was filed the parties have reached a plea agreement. As
            Case 1:21-cr-00235-RJL Document 14 Filed 09/22/21 Page 2 of 3




a result, the parties jointly request the Court docket a plea hearing in the above captioned case.

The government will forward the plea paperwork to the Court in separate correspondence.

       4)      The government has conferred with the defense and proposes the following dates

and times, should the Court be available, for the Court to docket the requested hearing: October 13

(in the morning), October 20 (afternoon), or October 28, 2021. If these dates are unavailable

on the Court’s docket the government will again confer with counsel for additional dates.

       5)      For these same reasons, the parties further believe it is in the interest of justice to

toll the Speedy Trial Act while the parties finalize plea paperwork (waivers) and submit all

paperwork to the Court. Therefore, the parties thus request a tolling of the Speedy Trial Act,

pursuant to 18 U.S.C. § 3161(h)(7)(A), based on the factors described in 18 U.S.C. 3161(h)(7)(B)

(i), (ii), and (iv). Therefore, the parties request further exclusion of time under the Speedy Trial

Act from May 4, 2021, through the next scheduled hearing date.



                                         CONCLUSION

       WHEREFORE, for all of the foregoing reasons stated in the government’s motion, the

United States respectfully requests that the government’s unopposed motion to docket a plea

hearing in the above captioned case be GRANTED.

                                              Respectfully submitted,


                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              D.C. Bar No. 415793

                                      By:      /s/ Brandon K. Regan ___________
                                              Brandon K. Regan
                                              Assistant United States Attorney
                                              555 Fourth Street, N.W. Washington,
                                              D.C. 20530
                                              brandon.regan@usdoj.gov
                                              202-252-7753
             Case 1:21-cr-00235-RJL Document 14 Filed 09/22/21 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA      :                   CRIMINAL NO.: 21-CR-235 (RJL)
                              :
          v.                  :
                              :
RICHARD FRANKLIN BARNARD and, :
JEFFREY SHANE WITCHER         :
                              :
               Defendant.     :
                              :


                                   PROPOSED ORDER

       Upon consideration of the Unopposed Government’s Motion to Docket a plea hearing, it

is hereby:

       ORDERED that the Unopposed Government’s Motion to Docket a plea hearing is

GRANTED, and

       FURTHER ORDERED that a status hearing in the above captioned matter is set for

                           , 2021 at                   .




                                          RICHARD J. LEON
                                          JUDGE, UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA


SIGNED this _____ day of September 2021




                                            1
